DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 9, 11-14, 17, 20, 22, and 23 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by McCutchen et al. (US 20100299630 A1).

Concerning claim 1, McCutchen discloses a method, comprising:
receiving video data from at least one camera device (The image from the immersive camera 180, preferably an uncompressed, lower-bandwidth stream 182, ¶0083, While the live image is streaming, the raw camera stream or encoded Flash stream can also be recorded for later playback [i.e. receiving video data from at least one camera device], ¶0088); 
generating a first video stream corresponding to a panoramic view of imagery associated with the video data (there is a Worldview window of 600* 150 for observing and monitoring an entire 360 degree panoramic image, ¶0082, In each server, the image information is stitched into a continuous image, and divided into two halves of a panoramic strip, which are stacked to better make use of the buffer structure of the codec [i.e. generating a first video stream corresponding to a panoramic view of imagery associated with the video data], ¶0087), and a second video stream corresponding to an immersive view of select portions of the first video stream (The immersive images used can be in the form of still images or motion picture sequences. The motion picture sequences can be strings of stills in any still image format, or motion picture formats which typically use a codec and store the result in a wrapper such as an AVI, WMV, MPG or FLV file, ¶0043, The navigation features for immersive imaging in particular includes the control of a ROI [i.e. generating a second video stream corresponding to an immersive view of select portions of the first video stream], ¶0048, In a basic display view window for the viewing application, as shown within a browser window, the ROI window is 600*375 resolution, and represents a 105 degree wide field of view within a high quality Immersive Video stream, ¶0082);
presenting the first video stream in a first respective viewing area of a remote display device (In a basic display view window for the viewing application, as shown within a browser window, the ROI window is 600*375 resolution, and represents a 105 degree wide field of view within a high quality Immersive Video stream, there is a Worldview window of 600*150 for observing and monitoring an entire 360 degree panoramic image [i.e. presenting the first video stream in a first respective viewing area of a remote display device]. ¶0082; ¶0094), and the second video stream in a second respective viewing area of the remote display device (In a basic display view window for the viewing application, as shown within a browser window, the ROI window is 600*375 resolution, and represents a 105 degree wide field of view within a high quality Immersive Video stream [i.e. presenting the second video stream in a second respective viewing area of the remote display device], ¶0082, there is a Worldview window of 600*150 for observing and monitoring an entire 360 degree panoramic image. The total viewing application display of the ROI window and the Worldview combined is 600*525 pixels, ¶0082, the viewing application display appears in the browser window, showing a region of interest within the immersive panoramic strip shown on the bottom, ¶0094); 
controlling a viewing area of the immersive view (displaying immersive images with a movable region of interest, ¶0009, a dual display where a movable crosshair 46 indicates the center 48 of the ROI 50 on the immersive image 52. Moving the ROI changes the location of the crosshair on the immersive image, and clicking on a location on the immersive image changes the crosshair and the corresponding center of the ROI, to that location. Another way is to show an indication of the corners or boundaries 54 of the ROI on the immersive image; these can change accordingly as the zoom 56 for the ROI changes [i.e. controlling a viewing area of the immersive view],  ¶0050); and 
providing and maintaining an overlay on the presented first video stream to indicate the viewing area of the immersive view on the panoramic view (a dual display where a movable crosshair 46 indicates the center 48 of the ROI 50 on the immersive image 52. Moving the ROI changes the location of the crosshair on the immersive image, and clicking on a location on the immersive image changes the crosshair and the corresponding center of the ROI, to that location [i.e. providing an overlay on the presented first video stream to indicate the viewing area of the immersive view on the panoramic view],  ¶0050, the viewing application display appears in the browser window, showing a region of interest within the immersive panoramic strip shown on the bottom. The location of the ROI can be shown by corners, border, a crosshair, or any other indicators, ¶0094), said providing and maintained comprising:
mapping points around a perimeter of the immersive view into the panoramic view (a dual display where a movable crosshair 46 indicates the center 48 of the ROI 50 on the immersive image 52. Moving the ROI changes the location of the crosshair on the immersive image, and clicking on a location on the immersive image changes the crosshair and the corresponding center of the ROI, to that location, as the ROI moves to look around the horizon of a spherical image, the immersive display can change so as to maintain the ROI in the center of the displayed immersive image, ¶0050); and
generating the overlay on the presented first video stream according to the mapped points (FIG. 20 shows a map application making use of the viewing application window in a browser. Here the viewing application is part of a metadata-rich environment of geographical information. The map 160 on the left comes from a mapping server, and has indications of the routes 162 taken by the immersive tracks that are available, and the location 164 on the track that is being displayed as a ROI within an immersive image in the view window 166 on the right. Superimposed objects on this view window include a navigation, zoom and direction indicator 168, a link 170 to an aerial recording of the same spot on the map, the name of a street 172 superimposed upon it, indicators such as at 174 of the locations of other immersive frames in the driving sequence, a notice 176 of the present address, and other playback controls 178, ¶0080, the viewing application display appears in the browser window, showing a region of interest within the immersive panoramic strip shown on the bottom. The location of the ROI can be shown by corners, border, a crosshair, or any other indicators, ¶0094).

Concerning claim 2, McCutchen further discloses further comprising:
identifying one or more objects of interest in the second video stream, wherein controlling the viewing area of the immersive view includes controlling the viewing area of the immersive view to focus on the identified objects of interest (displaying immersive images with a movable region of interest. The viewing application display includes an indication of whether or not a visual image represents a movable region of interest within an immersive image, ¶0009, a dual display where a movable crosshair 46 indicates the center 48 of the ROI 50 on the immersive image 52. Moving the ROI changes the location of the crosshair on the immersive image, and clicking on a location on the immersive image changes the crosshair and the corresponding center of the ROI, to that location, ¶0050, the viewing application display appears in the browser window, showing a region of interest within the immersive panoramic strip shown on the bottom. The location of the ROI can be shown by corners, border, a crosshair, or any other indicators, ¶0094).

Concerning claim 3, McCutchen further discloses that one or more properties associated with the overlay are user configurable (a dual display where a movable crosshair 46 indicates the center 48 of the ROI 50 on the immersive image 52, ¶0050, the viewing application display appears in the browser window, showing a region of interest within the immersive panoramic strip shown on the bottom. The location of the ROI can be shown by corners, border, a crosshair, or any other indicators, ¶0094).

Concerning claim 6, McCutchen further discloses that the overlay corresponds to a line surrounding edges of the viewing area of the immersive view (Another way is to show an indication of the comers or boundaries 54 of the ROI on the immersive image; these can change accordingly as the zoom 56 for the ROI changes, ¶0050, The basic functions are display overlay on top of loaded media, place overlay either sticking to a given view angle or aligned to screen edges, and set global fade in and out time, ¶0075, the viewing application display appears in the browser window, showing a region of interest within the immersive panoramic strip shown on the bottom. The location of the ROI can be shown by corners, border, a crosshair, or any other indicators, ¶0094).

Concerning claim 9, McCutchen further discloses that controlling the viewing area of the immersive view comprises adjusting pan, tilt and/or zoom parameters associated with the immersive view (a pointing device such as a game controller's joystick 158 to control the field of view of the ROI. The basic functions assigning of the buttons and joysticks for Panning of the spherical scene, Toggle Pause/Play, Step Forward/Step Backward Slowly, Step Forward/Step Backward Quickly, Zoom In/Zoom Out, and Rewind to Beginning, ¶0079).

(displaying immersive images with a movable region of interest. The viewing application display includes an indication of whether or not a visual image represents a movable region of interest within an immersive image, ¶0009, a dual display where a movable crosshair 46 indicates the center 48 of the ROI 50 on the immersive image 52. Moving the ROI changes the location of the crosshair on the immersive image, and clicking on a location on the immersive image changes the crosshair and the corresponding center of the ROI, to that location, ¶0050, the viewing application display appears in the browser window, showing a region of interest within the immersive panoramic strip shown on the bottom. The location of the ROI can be shown by corners, border, a crosshair, or any other indicators, ¶0094).

Claim 12 is the corresponding system the method of claim 1 and is rejected under the same rationale.

Claim 13 is the corresponding system to the method of claim 2 and is rejected under the same rationale.

Claim 14 is the corresponding system to the method of claim 3 and is rejected under the same rationale.

Claim 17 is the corresponding system to the method of claim 6 and is rejected under the same rationale.

Claim 20 is the corresponding system to the method of claim 9 and is rejected under the same rationale.

Claim 22 is the corresponding system to the method of claim 11 and is rejected under the same rationale.

Claim 23 is the corresponding non-transitory tangible computer-readable medium to the method of claim 1 and is rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McCutchen et al. (US 20100299630 A1) in view of Florin et al. (US 20020141659 A1).

Concerning claim 8, McCutchen discloses the invention of claim 1, but McCutchen did not disclose that the video data corresponds to two-dimensional (2-D) video data, and generating the first video stream comprises copying the 2-D video data onto respective faces of a three-dimensional (3-D) texture cube, and projecting the 3-D texture cube onto a viewing surface, where a viewer's "eye" is placed at a center portion of the 3-D texture cube. 
Florin et al. (hereinafter Florin), in rendering omni-directional images (Abstract), discloses that the video data corresponds to two-dimensional (2-D) video data, and generating the first video stream comprises copying the 2-D video data onto respective faces of a three-dimensional (3-D) texture cube, and projecting the 3-D texture cube onto a viewing surface, where a viewer's "eye" is placed at a center portion of the 3-D texture cube (¶0010; ¶¶0074-0075). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McCutchen with the teachings of Florin for the purpose of permitting continuous or a successive visualization of some three-dimensional images including specific details that a user may want to examine closer (Florin, ¶0010).

.

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McCutchen et al. (US 20100299630 A1) in view of Millar et al. (US 20120169882 A1).

Concerning claim 10, McCutchen discloses the invention of claim 1. McCutchen further discloses that the first video stream is generated from video data associated with a wide field of view camera (Other cameras with a wide field of view can also be used to feed this system, ¶0089), however, McCutchen does not disclose that the second video stream is generated from video data associated with a pan-tilt-zoom (PTZ) camera.
Millar discloses that the second video stream is generated from video data associated with a pan-tilt-zoom (PTZ) camera (calibrating a PTZ (pan, tilt, and zoom) camera using a fixed camera includes: adjusting a pan and tilt of the PTZ camera such that a field of view of the PTZ camera overlaps a field of view of a fixed camera, ¶0006). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McCutchen with the teachings of Millar for the purpose of for identifying an object in frames captured by a plurality of cameras (Millar, ¶0004).

Claim 21 is the corresponding system to the method of claim 10 and is rejected under the same rationale.

Response to Arguments
Applicant's arguments, see pages 7-8 of the remarks filed 09/23/2021, concerning the rejection of claim 1, now including the recitation of claim 5, under 35 U.S.C. § 102 have been fully considered but they are not persuasive.

Regarding the rejection of claim 1, Applicant argues “There is nothing in these or any other teachings of McCutchen that remotely discloses the concept of mapping the perimeter of the immersive (ROI) view.” Specifically, the Applicant alleges “In fact, and quite to the contrary, McCutchen at paragraph 0049 teaches “…no ROI control happens within the viewing application display window until the cursor 36 reaches a zone near the center of the viewing application display window, as shown by the activation zone boundary 38. Movement of the ROI is then controlled by cursor, and control is discontinued or released when the cursor crosses the deactivation boundary.” The examiner disagrees.
McCutchen, in paragraph [0050], describes indication of the boundaries of the ROI on the immersive image. These boundaries correspond to the claimed “perimeter of the immersive (ROI) view.” Figure 4 of McCutchen clearly shows said indication of the ROI boundaries in the panoramic strip (corresponding to the claimed mapping of points around a perimeter of the immersive view into the panoramic view). Furthermore, the McCutchen prior art makes use of plug-ins that expand the capabilities of the viewing application. Specifically, McCutchen, in figure 11 & paragraph [0068], describes a head mounted display (HMD) plug-in which is used to change the position of the ROI by the simple act of the user’s turning head. Accordingly, the examiner maintains that McCutchen discloses each and every limitation of currently amended claims 1, 12 and 23.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Finally, concerning claim 1, the Applicant alleges “Furthermore, McCutchen further fails then to generate an overlay on the presented first video stream according to the mapped points of the perimeter.”  The examiner disagrees. 
McCutchen, in paragraph [0050], describes indication of the boundaries of the ROI on the immersive image. These boundaries correspond to the claimed “perimeter of the immersive (ROI) view.” Figure 4 of McCutchen clearly shows said indication of the ROI boundaries in the panoramic strip. Accordingly, the examiner maintains that McCutchen discloses each and every limitation of currently amended claims 1, 12 and 23.

Applicant’s arguments, see pages 9-11 of the remarks, filed 09/23/2021, concerning the rejection of claims 8 and 19 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Florin et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/James M Anderson II/Primary Examiner, Art Unit 2425